Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/19/2020.
Applicant's election with traverse of Group I in the reply filed on 11/19/2020 is acknowledged.  The traversal is on the ground(s) that Claim 18 depends from Claim 1 and therefore cannot be made by another materially different process.  This is not found persuasive because "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  MPEP 2113 I.  A series search burden is present because a search for one of the groups does not necessarily encompass a search for the other group. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not teach wherein the ratio refers to wt.% as claimed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2016/0336490) in view of Li (Li, Preparation of Ag/SiO2 Nanosize Composites by a Reverse Micelle and Sol-Gel Technique, Langmuir, 1999, 15, pg. 4328-4334).
	Regarding Claims 1-2, 4-7, 12 and 16-17,   Zhao teaches method for fabricating a connected network of an oxide-coated semiconductor structure ([0053]), the method comprising:  preparing a first solution comprising a nanocrystalline material and a first nonpolar solvent ([0027], [0033], [0035]); preparing a second solution comprising a surfactant and a second nonpolar solvent; adding the first solution and a APTMS bifunctional linker to the second solution, thereby preparing a third solution ([0027], [0033], [0035]); and adding a catalyst, water, and a metal alkoxide to the third solution ([0027], [0033], [0035]), thereby preparing a connected network of the silica-coated semiconductor structure ([0053]).

	Regarding Claims 3, Zhao teaches ammonium hydroxide (Fig. 3A).
	Regarding Claim 8, Zhao teaches polyoxyethylene nonylphenylether surfactant (Fig 3A-3C).
	Regarding Claims 9-10, Zhao teaches TEOS (Fig. 3A). 
	Regarding Claims 13-14, Zhao teaches quantum dot nanocrystalline core/shell materials ([0018]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2016/0336490) in view of Li (Li, Preparation of Ag/SiO2 Nanosize Composites by a Reverse Micelle and Sol-Gel Technique, Langmuir, 1999, 15, pg. 4328-4334) as applied to claims 1-10, 12-14, and 16-17 above, and further in view of Jang (US 2010/0148156).
Regarding Claim 11, Zhao teaches the insulating layer being silica, titania, zirconia, alumina or hafnia ([0021]).  Zhao is silent as to the precursors for the titania, zirconia, or alumina layers; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine a suitable precursor.  Jang teaches titanium isopropoxide as a titania sol-gel precursor equivalent to a TEOS silica precursor ([0066]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the precursor of Zhao to include precursors, as suggested by Jang, because they are known titania sol-gel precursors and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Zhao with precursors as taught in Jang.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2016/0336490) in view of Li (Li, Preparation of Ag/SiO2 Nanosize Composites by a Reverse Micelle and Sol-Gel Technique, Langmuir, 1999, 15, pg. 4328-4334) as applied to claims 1-10, 12-14, and 16-17 above, and further in view of Zhao 2 (US 2016/0333264).
	Regarding Claim 15, Zhao does not explicitly teach repeating the process as claimed; however, Zhao 2 teaches multiple layers of silica applied by reverse micelle sol-gel process (claim 9).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Zhao to include multiple silica layers by reverse micelle sol-gel process, as suggested by Zhao 2, because it is a known method of applying silica layers to quantum dots and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coated particle of Zhao with multiple reverse micelle sol-gel processes as in Zhao 2.

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive.
Applicant argues paragraph [0038] of the present application supports the limitation “wherein the ratio refers to wt.%”  In response to applicant’s argument, [0038] discusses the weight percentage of surfactant in the second solution and does not discuss the ratio of surfactant to water in the fourth solution.
Applicant argues that ammonium hydroxide is the catalyst and not the water. Applicant argues water and ammonium hydroxide cannot be independently varied using only an ammonium hydroxide solution.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., independently varying water or ammonium hydroxide) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, Li teaches separate water and ammonium hydroxide.
	Applicant argues while Li varies the water to surfactant ratio, Li does not optimize a network of silica between particles or clusters. Applicant argues Li optimizes the ratio in order to adjust coating thickness of separate particles. Since Zhao also adjusts the coating thickness and uses bases to create a network, it is not obvious to use the water to surfactant ratio to create a connected network.  In response to applicant’s argument, the silica is a coating on the particles in both of the cited references.  As Li teaches the water to surfactant ratio is a result effective variable which provides adjustment of the thickness of the silica, one of ordinary skill in the art would have been motivated to optimize the ratio in the method of the primary reference to achieve a desirable thickness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Venditti et al. (Venditti et al., Preparation of Nanosize Silica in Reverse Micelles: Ethanol .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TABATHA L PENNY/Primary Examiner, Art Unit 1712